DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 13-17 in the reply filed on 3/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  As such, the restriction is deemed as proper and therefore made FINAL.  Claims 18-25 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paneccasio, Jr. et al US 6013203.
Per claims 13-14, Paneccasio teaches a method of shielding components comprising providing a component (abstract), applying a coating by spraying (abstract) wherein the coating region is a magnetic/electric field shield (abstract).  Although Paneccasio does not specify the type of spraying used, Paneccasio teaches that flame or arc metal spraying (arc wire) are techniques known to apply such a coating in the art (col. 1, lines 25-30) and it would have been obvious to have utilized a flame or arc wire spraying method with a reasonable expectation for success and predictable results (arc wire spraying is a type of thermal spraying).  
Per claim 15, Paneccasio is silent regarding the claimed thickness of the coating.  However, Paneccasio describes a “shielding effective thickness” (col. 4, lines 61-67), and further teaches that the amount of catalyst depends on the coating thickness to provide the desired degree of shielding (col. 4, lines 28-30).  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the coating thickness to provide the desired shielding via routine experimentation (see MPEP 2144.05).
Per claim 17, Paneccasio does not explicitly teach simulating or calculating a magnetic/electrical field and positionally applying the coating based on said simulation/calculation.  However, the entire invention of Paneccasio is drawn towards EMI/RFI shielding (abstract) and providing the coating along various types of equipment for the purpose of forming an acceptable shielding coating (col. 1, lines 23-54).  As such, calculation or determination (which is a form of calculation) of where the electric or magnetic field would exist would be necessary in determining where to apply the coating, as this is the entire purpose of Paneccasio’s invention.  Alternatively, it would have been obvious to one of ordinary skill in the art to have calculated where along the component the electric/magnetic field would exist and apply the coating thereto, with a reasonable .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paneccasio, Jr. et al US 6013203 in view of Zierhut et al US 2018/0077787.
	Per claim 16, Paneccasio is silent regarding the claimed coating speed.  Zierhut teaches a method for coating a surface, wherein the coating is formed by thermal spraying [0018] such as a wire spray burner [0028],  with a high velocity particle flow generator (greater than 600 m/s) [0018].  It would have been obvious to one of ordinary skill in the art to have utilized a speed within the claimed range because Zierhut teaches that higher velocities are effective and known for wire spraying of metallic particles [0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715